Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is taken in response to remarks and amendments filed on 3/24/2022.
Claims 1-4, 6-15 and 17-22 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a conversation with Applicant’s attorney Khachatur V. Papanyan  (Reg. No. 71,685) on 8/2/2022.

Please amend the claims filed on 3/20/2021 as follows:

1.	(Currently Amended) A computer-implemented method comprising:
generating a first session template data structure that includes a first plurality of session attribute values, each of the first plurality of session attribute values describing an aspect of a first state of a first session that is established between a client system and a database management system (DBMS), and through which one or more first commands by the client system are issued to the database management system for a first execution; 
based at least in part on the first plurality of session attribute values, generating a first template identifier corresponding to the first session template data structure, wherein generating the first template identifier comprises generating a first hash-based signature, using a hash-based algorithm, based at least in part on the first plurality of session attribute values;
wherein the first template identifier uniquely identifies at least the first plurality of session attribute values thereby identifying the first state of the first session;
storing the first session template data structure in an association with the first template identifier;
storing a first indication that the first state of the first session is associated with the first template identifier;
capturing a second state of a second session by receiving a second plurality of session attribute values caused by a second execution that is different from the first execution; 
based at least in part on the second plurality of session attribute values, generating a second template identifier, wherein generating the second template identifier comprises generating a second hash-based signature, using the hash-based algorithm, based at least in part on the second plurality of session attribute values; 
wherein the second template identifier uniquely identifies at least the second plurality of session attribute values thereby identifying the second state of the second session; and
based on comparing the first template identifier with the second template identifier, determining that the first state of the first session is the same as the second state of the second session thereby determining not to store the second plurality of session attribute values.

2.	(Original) The method of Claim 1, further comprising:
storing a second indication associating the second state of the second session is associated with the first template identifier.

3.	(Original) The method of Claim 1, wherein the first session is different from the second session.

4.	(Original) The method of Claim 1, 
wherein the first session is established between the client system and a first database server of the DBMS; and
wherein the second session is established between the client system and a second database server of the DBMS that is different from the first database server, and through which one or more second commands by the client system are issued to the database management system for the second execution.

5.	(Canceled)

6.	(Original) The method of Claim 1, further comprising:
based on comparing the first template identifier with the second template identifier, determining to store the second plurality of session attribute values;
based on determining to store the second plurality of session attribute values:
based at least in part on the second plurality of session attribute values, generating a second session template data structure, and 
storing the second session template data structure in an association with the second template identifier.

7.	(Original) The method of Claim 6, wherein the second session and the first session are a same session, and each of the second plurality of session attribute values describes a corresponding aspect of the first plurality of session attribute values at a different lifecycle point of the first session.

8. 	(Original) The method of Claim 1, further comprising:
capturing a third state by receiving a third plurality of session attribute values, different from the first plurality of session attribute values, caused by a third execution that is different from the first execution; 
based at least in part on the third plurality of session attribute values, generating a third template identifier; and
based on comparing the first template identifier with the third template identifier, determining to store the third plurality of session attribute values;
based on determining to store the third plurality of session attribute values:
based at least in part on the third plurality of session attribute values, generating a third session template data structure, and 
storing the third session template data structure in an association with the third template identifier;
wherein the first session template data structure and the third session template data structure are in a hierarchical relationship.

9.	(Original) The method of Claim 8, wherein the first plurality of session attribute values for the first session template data structure are updated more frequently than the third plurality of session attribute values for the third session template data structure. 

10.	(Original) The method of Claim 8, wherein the hierarchical relationship is based on which components of the DBMS performed the first execution and the third execution. 

11.	(Original) The method of Claim 8, wherein the first session template data structure is at a different level of the hierarchical relationship than the third session template data structure based on a different update frequency of the first plurality of session attribute values and the third plurality of session attribute values.

12.	(Currently Amended) One or more non-transitory computer-readable media storing instructions, wherein the instructions include set of instructions, which when executed by one or more hardware processors, cause:
generating a first session template data structure that includes a first plurality of session attribute values, each of the first plurality of session attribute values describing an aspect of a first state of a first session that is established between a client system and a database management system (DBMS), and through which one or more first commands by the client system are issued to the database management system for a first execution; 
based at least in part on the first plurality of session attribute values, generating a first template identifier corresponding to the first session template data structure, wherein generating the first template identifier comprises generating a first hash-based signature, using a hash-based algorithm, based at least in part on the first plurality of session attribute values;
wherein the first template identifier uniquely identifies at least the first plurality of session attribute values thereby identifying the first state of the first session;
storing the first session template data structure in an association with the first template identifier;
storing a first indication that the first state of the first session is associated with the first template identifier;
capturing a second state of a second session by receiving a second plurality of session attribute values caused by a second execution that is different from the first execution; 
based at least in part on the second plurality of session attribute values, generating a second template identifier, wherein generating the second template identifier comprises generating a second hash-based signature, using the hash-based algorithm, based at least in part on the second plurality of session attribute values;
wherein the second template identifier uniquely identifies at least the second plurality of session attribute values thereby identifying the second state of the second session; and
based on comparing the first template identifier with the second template identifier, determining that the first state of the first session is the same as the second state of the second session thereby determining not to store the second plurality of session attribute values.

13.	(Original) The one or more non-transitory computer-readable media of Claim 12, wherein the set of instructions further include instructions, which, when executed by said one or more hardware processors, cause:
storing a second indication associating the second state of the second session is associated with the first template identifier.

14.	(Original) The one or more non-transitory computer-readable media of Claim 12, wherein the first session is different from the second session.

15.	(Original) The one or more non-transitory computer-readable media of Claim 12, 
wherein the first session is established between the client system and a first database server of the DBMS; and
wherein the second session is established between the client system and a second database server of the DBMS that is different from the first database server, and through which one or more second commands by the client system are issued to the database management system for the second execution.

16.	(Canceled)

17.	(Original) The one or more non-transitory computer-readable media of Claim 12, wherein the set of instructions further include instructions, which, when executed by said one or more hardware processors, cause:
based on comparing the first template identifier with the second template identifier, determining to store the second plurality of session attribute values;
based on determining to store the second plurality of session attribute values:
based at least in part on the second plurality of session attribute values, generating a second session template data structure, and 
storing the second session template data structure in an association with the second template identifier.

18.	(Original) The one or more non-transitory computer-readable media of Claim 17, wherein the second session and the first session are a same session, and each of the second plurality of session attribute values describes a corresponding aspect of the first plurality of session attribute values at a different lifecycle point of the first session.

19. 	(Original) The one or more non-transitory computer-readable media of Claim 12, wherein the set of instructions further include instructions, which, when executed by said one or more hardware processors, cause:
capturing a third state by receiving a third plurality of session attribute values, different from the first plurality of session attribute values, caused by a third execution that is different from the first execution; 
based at least in part on the third plurality of session attribute values, generating a third template identifier; and
based on comparing the first template identifier with the third template identifier, determining to store the third plurality of session attribute values;
based on determining to store the third plurality of session attribute values:
based at least in part on the third plurality of session attribute values, generating a third session template data structure, and 
storing the third session template data structure in an association with the third template identifier;
wherein the first session template data structure and the third session template data structure are in a hierarchical relationship.

20.	(Original) The one or more non-transitory computer-readable media of Claim 19, wherein the first plurality of session attribute values for the first session template data structure are updated more frequently than the third plurality of session attribute values for the third session template data structure.

21.	(Original) The one or more non-transitory computer-readable media of Claim 19, wherein the hierarchical relationship is based on which components of the DBMS performed the first execution and the third execution. 

22.	(Original) The one or more non-transitory computer-readable media of Claim 19, wherein the first session template data structure is at a different level of the hierarchical relationship than the third session template data structure based on a different update frequency of the first plurality of session attribute values and the third plurality of session attribute values.


Allowable Subject Matter
In view of the amendment and updated search with further consideration, claims 1-4, 6-15 and 17-22 are allowed as The prior art of records does not teach or suggest, independently or in combination, the combination of claimed elements, as recited in independent claims 1, and 12, including the specific features as argued by Applicant and further amended by an Examiner's Amendment.
An update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) and in light of the prior art made of record do not fairly teach or suggest teaching of the subject matter as described by the combined limitations of the present application, independent claims 1, 12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        8/4/2022